Telecom (signature of acts)
We have before us an important event, because in a moment, Mrs Torstensson and I will sign some very important documents related to the 'Telecom' package. Mrs Torstensson, Commissioner, ladies and gentlemen, fellow Members, the legal acts which constitute the 'Telecom' package were enacted in a codecision procedure. Electronic communication and the internet have become the main tools of our modern societies. This legislative package is a good example of how our work can help people and how it can affect their everyday lives.
In particular, we have the revised framework directive for electronic communications networks and services. Its rapporteur was our fellow Member, Mrs Trautmann, who is with us today. The directive was adopted at third reading, which shows how much work was required so that we could achieve the best deal for our citizens. The elements of this directive which remain are a more efficient and, to a greater degree, strategic management of radio frequencies, greater competition and easier investment in the internet in the future.
The directive on universal services and users' rights, whose rapporteur was our fellow Member Mr Harbour, also represents an important step towards offering better services. We wanted to improve consumers' rights, protect privacy and personal data, and also to make it easier for every citizen to keep the same mobile telephone number when changing operator, and that this should not take longer than one working day.
Finally, in order to bring these principles into being in a better and more cohesive fashion, Parliament and the Council decided to establish a European organisation bringing together 27 national operators. The rapporteur for Parliament on this matter was Mrs del Castillo Vera.
I would like, therefore, to express great esteem for the rapporteurs, of course, who are always key people. I would also like to thank all those whose hard work on these directives has contributed to today's success. The effort of many people combined to produce this success. In particular, it was successive presidencies, and principally the Czech Presidency and the current Swedish Presidency, as they were responsible for the second and third readings.
I would like most of all, at this particular moment, to thank the Commissioner and the European Commission very much for preparing this package, which was not the only good result produced during the last five-year term of office. We would like to offer our congratulations. Your cooperation is of great help to us, and it also affects the way the citizens perceive what we do.
Of course, the three rapporteurs are most deserving of credit, as also is the Chairman of the Committee on Industry, Research and Energy, our fellow Member Mr Reul, and Vice-President of Parliament, Mr Vidal-Quadras, who chaired the EP delegation to the Conciliation Committee. So it was quite a group of people who contributed to today's success.
I would like, speaking from this seat and on behalf of all of us, fellow Members of the European Parliament but, above all, citizens of the European Union, to express great respect and esteem, because this is the best example of how we can do something which the citizens will perceive as a great success, something which will make their lives easier. I congratulate you all.
Mr President, I would like to start by emphasising how pleased I am that we are able to sign the telecoms package together today. The package strengthens competition and the protection of consumers in Europe. We will have modern and up-to-date regulations in an area where development is very rapid.
I would also like to take the opportunity to thank all of those involved for their incredibly solid and constructive work and very creative cooperation. I would like to extend a special thank you to the European Parliament's Vice-President, Alejo Vidal-Quadras, the Committee Chairman, Herbert Reul, and the three rapporteurs from Parliament, Catherine Trautmann, Pilar del Castillo Vera and Malcolm Harbour, who, like my colleagues in the Council, have done some extremely important work to enable us to put the telecoms package together.
This cooperation meant that we succeeded in reaching an agreement that clearly indicates the major and crucial importance of the internet for the freedom of expression and the freedom of information, and in so doing, we have not contravened the treaty.
The telecoms package is a major victory for all consumers in Europe. Once again, I would like to thank everyone for the work that has been put in to achieve this agreement.